Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/205,270 filed on 11/30/2018. Claims 1, 7, and 13 are independent claims.  Claims 1-18 have been examined and are pending. This Action is made Non-FINAL.

	Drawings	
The drawings were received on 11/30/2018.  These drawings are reviewed and accepted by the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chamarajnager et al. (“Chamarajnager,” US 2019/0356542, filed May 16, 2018) in view of Krishna Singuru (“Krishna Singuru,” US 2019/0014048, filed Aug. 21, 2017), further in view of Dettinger et al. (“Dettinger,” US 8,423,950, published Apr. 16, 2013).
Regarding claim 1, Chamarajnager  discloses a computer implemented method (CIM) comprising:
 deploying a Internet of Things (IoT) gateway architecture including a plurality of edge gateways (Chamarajnager: fig. 1, Gateways(s), 111, IoT device(s) 113; par. 0013);
 configuring, by a user and through a centralized/unified flow engine interface implemented on a centralized IoT gateway flow computer, the operation of the gateways devices that connect to the network through the gateways, including IoT devices for the IoT gateway architecture (Chamarajnager: fig. 1; par. 0026, The management service 120 can further cause policies to be implemented on a client device 109.  …Such policies can be implemented by client management application 147; pars. 0039-0040; The enterprise can also operate the management service 120 to oversee or manage the operation of the gateways 111 associated with the enterprise, as well as devices that connect to the network 112 through the gateways 111, including IoT devices 113; par. 0041, The management service 120 can transmit various software components to the client device 109 which are then installed, configured, or implemented by the client management application 147. Such software components can include, for example, additional applications 145, resources, libraries, drivers, device configurations, or other similar components that require installation on the client device 109 as specified by an administrator of the management service 120; Also see pars. 0035-0038, 0046);
 for the IoT gateway architecture
 but does not explicitly disclose “deploying a hybrid Internet of Things (IoT) gateway architecture including a plurality of cloud gateways and a plurality of edge gateways.” and configuring a set of overall workflow(s) for the hybrid IoT gateway architecture.
However, in an analogous art, Krishna Singuru discloses wherein deploying a hybrid Internet of Things (IoT) gateway architecture including a plurality of cloud gateways and a plurality of edge gateways (Krishna Singuru: fig.1, pars. 0018-0020, Cloud Servers 106, Cloud Server 106-4, IoT Gateway Device 104-2, IoT Gateway Device 104-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chamarajnager  with the method and system of Krishna Singuru, wherein deployinag a hybrid Internet of Things (IoT) gateway architecture including a plurality of cloud gateways and a plurality of edge gateways to provide users with means for facilitating processing of critical data at the edge level in the IoT environment, thus ensuring security associated with the critical data is not compromised (Chamarajnager: par. 0053).
The combination of Chamarajnager and Krishna Singuru discloses deploying a hybrid Internet of Things (IoT) gateway architecture including a plurality of cloud gateways and a plurality of edge gateways; and configuring, by a user and through a  for the hybrid IoT gateway architecture but does not explicitly disclose configuring a set of overall workflow(s); assigning, dynamically and automatically, a set of sub-configuration(s); and deploying, dynamically and automatically, the set of sub-configuration(s) to the plurality of cloud gateways and the plurality of edge gateways.
However, in an analogous art, Dettinger discloses that the local server 102 include a workflow controller 120 configured to execute a workflow (Dettinger: Col. 4, lines 51-59; the local server 102 may include a workflow controller 120 configured to execute a workflow.  The workflow may be defined by a workflow definition 122, which may include a sequence of tasks 124 and workflow metadata 126.  The workflow metadata 126 may include information necessary to run all workflow tasks, such as an identification of inputs required to perform a task and/or an identification of outputs generated by a task).
assigning, dynamically and automatically, a set of sub-configuration(s) (Dettinger: abstract; Col. 2, lines 13-17; optimize workflow execution by making intelligent decisions requests to perform workflow processes on one or more servers are provided) ; and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dettinger-950 with the method and system of Chamarajnager and Krishna Singuru, wherein configuring a set of overall workflow(s) for the hybrid IoT gateway architechture; assigning, dynamically and automatically, a set of sub-configuration(s);and deploying, dynamically (Dettinger: Col. 2, lines 21-22).
Regarding claim 2, the combination of Chamarajnager, Krishna Singuru, and Dettinger teaches the CIM of claim 1.  The combination of Chamarajnager, Krishna Singuru, and Dettinger further teaches wherein the dynamic and automatic assignment of the set of sub-configuration(s) is based on overall topology of the system so that a single centralized IoT gateway flow computer is used to configure all of the cloud gateways and all of the edge gateways in the hybrid IoT gateway architecture (Chamarajnager: fig. 1; pars. 0015-0016; Dettinger: abstract; Col. 2, lines 13-17; optimize workflow execution by making intelligent decisions requests to perform workflow processes on one or more servers are provided).
Regarding claim 3, the combination of Chamarajnager, Krishna Singuru, and Dettinger teaches the CIM of claim 1.  Dettinger teaches further teaches wherein the configuration of the set of overall workflow(s) includes intelligent configuration distribution (Dettinger: abstract; Col. 2, lines 13-17; optimize workflow execution by making intelligent decisions requests to perform workflow processes on one or more servers are provided; Col. 3, lines 24-26).
Regarding claim 4, the combination of Chamarajnager, Krishna Singuru, and Dettinger teaches the CIM of claim 1.  The combination of Chamarajnager, Krishna Singuru, and Dettinger teaches further wherein the configuration of the set of overall workflow(s) includes: compiling, by the centralized IoT gateway flow computer, the set of (Chamarajnager: fig. 1; pars. 0015-0016; Dettinger: fig. 1; abstract; Col. 2, lines 13-17; optimize workflow execution by making intelligent decisions requests to perform workflow processes on one or more servers are provided; Col. 5, lines 66 to Col. 6, line 14).
Regarding claim 5, the combination of Chamarajnager, Krishna Singuru, and Dettinger teaches the CIM of claim 1.  The combination of Chamarajnager, Krishna Singuru, and Dettinger teaches further wherein the configuration of the set of overall workflow(s) includes: optimizing, by the centralized IoT gateway flow computer, the set of overall work flow configuration(s) (Chamarajnager: fig. 1; pars. 0015-0016; Dettinger: fig. 1; abstract; Col. 2, lines 13-17; optimize workflow execution by making intelligent decisions requests to perform workflow processes on one or more servers are provided).
Regarding claim 6, the combination of Chamarajnager, Krishna Singuru, and Dettinger teaches the CIM of claim 1.  The combination of Chamarajnager, Krishna Singuru, and Dettinger teaches further wherein the configuration of the set of overall workflow(s) includes:
compiling, by the centralized IoT gateway flow computer, the set of overall work flow configuration(s) (Chamarajnager: fig. 1; pars. 0015-0016; Dettinger: fig. 1; abstract; Col. 2, lines 13-17; optimize workflow execution by making intelligent decisions requests to perform workflow processes on one or more servers are provided; Col. 5, lines 66 to Col. 6, line 14); and 
optimizing, by the centralized IoT gateway flow computer, the set of overall work flow configuration(s) (Chamarajnager: fig. 1; pars. 0015-0016; Dettinger: fig. 1; abstract; Col. 2, lines 13-17; optimize workflow execution by making intelligent decisions requests to perform workflow processes on one or more servers are provided).
Regarding claim 7, claim 7 is directed to a computer program product (CPP) comprising: a machine readable storage device (Krishna Singuru: fig. 7, par. 0055) associated with the method claimed in claim 1; claim 7 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 8, claim 8 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 9, claim 9 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 10, claim 10 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 11, claim 11 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 13, claim 13 is directed to a computer system (CS) comprising: a processor(s) set (Krishna Singuru: fig. 7, pars. 0020, 0044, 0055); a machine readable storage device (Krishna Singuru: fig. 7, par. 0055); and computer code (Krishna Singuru: fig. 7; par. 0055) stored on the machine readable storage device, with the 
Regarding claim 14, claim 14 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

February 20th, 2021 


/JAHANGIR KABIR/Primary Examiner, Art Unit 2439